Citation Nr: 1200282	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-04 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right leg condition.  

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine and herniated disc at L4-5.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO denied the Veteran's claims for service connection for a right leg condition, degenerative disc disease of the lumbar spine and herniated disc at L4-5, migraines, hypertension, peripheral neuropathy of the lower extremities, and meralgia paresthetica.  This case has since been transferred to the Louisville, Kentucky RO.  

The Veteran filed a notice of disagreement (NOD) in July 2006 and a statement of the case (SOC) was issued in December 2007.  The Veteran filed a timely substantive appeal, via a VA Form 9, in February 2008, limiting his appeal to the issues of service connection for a right leg condition and degenerative disc disease of the lumbar spine and herniated disc at L4-5.  

Following the Veteran's February 2008 VA Form 9, in which he limited his appeal to the issues of service connection for a right leg condition and degenerative disc disease of the lumbar spine and herniated disc at L4-5, the issue of entitlement to service connection for migraines has again been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over it, it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of service connection for service connection for a right leg condition and degenerative disc disease of the lumbar spine and herniated disc at L4-5 must be remanded for further development.  

With respect to the Veteran's claim for service connection for degenerative disc disease of the lumbar spine and herniated disc at L4-5, the Board finds that a remand for a VA opinion is necessary for the following reasons.

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Service treatment reports reflect that the Veteran sustained an injury to the right leg from a fall in January 1969, diagnosed as strain.  In May 1969, the Veteran complained of low back pain, also noted as back strain, and diagnosed as musculo-skeletal pain.  In June 1969, the Veteran was treated for back pains, specified as back strain on the left.  Later in June 1969, the Veteran was again treated for back pains, noted as being no better.  In a June 1969 orthopedic consult, the Veteran was noted to have lumbar back pain for two weeks.  X-rays were taken and the examiner reported in the diagnosis that there was no orthopedic pathology found and also diagnosed the Veteran with exogenic obesity with recommended weight loss.  In a February 1972 separation examination, back pain in 1969 was noted with reported occasional recurrence that was treated with rest.  At this time, the service medical officer found no complications and no sequelae and a clinical evaluation of the spine was normal.  The February 1972 report of medical history reflects the Veteran reported a history of back trouble and it was again noted that he had back pain in 1969 with occasional recurrence that was treated with rest with no complications and no sequelae.  In an undated service treatment report, the Veteran was noted to have back pain occasionally that was diagnosed in 1969 and was due to being overweight with no complications and no sequelae.  In the July 1976 report of medical history upon separation from service, the Veteran noted a history of recurrent back pain.  The July 1976 separation examination revealed normal findings of the spine upon clinical evaluation.  

Private medical evaluations performed in connection with the Veteran's employment from January 1977 to September 1978 reflect that, in January 1977, the Veteran underwent a special back evaluation which revealed findings of a normal back except for chronic strain.  In September 1977, the Veteran was advised to avoid lifting or similar exertion in excess of 100 pounds at any time, 75 pounds occasionally, and 50 pounds frequently.  

Private medical records from August 1990 to February 1999, Social Security Administration (SSA) medical evaluations from July 2006 to August 2006, and VA outpatient treatment reports from December 1998 to October 2009 reflect that the Veteran was provided X-rays of the lumbar spine in connection with his atraumatic low back pain in Apri1 1998.  This April 1998 private X-ray report revealed a well preserved and structurally intact lumbosacral spine, however, of grade II thoracic spondylosis involving T10, T11, and T12 with bridging osteophytosis was found.  Subsequent private and VA treatment reports reflect that the Veteran was treated for and diagnosed with low back pain, lumbar disc disease with radiculopathy bilaterally, back pain found to be most likely lumbar strain, lumbosacral spondylosis, desiccation disc signal decrease in the lower lumbar spine, degenerative disc disease of the lumbar spine at L3-L4, L4-L5, and L5-S1, right central herniated disc extrusion at L4-L5, chronic low back pain, secondary to degenerative disc disease, and degenerative disc disease and narrowing of L4-L5.  

In an August 2005 VA examination of the spine, the Veteran was diagnosed with degenerative disc disease of the lumbar spine, herniated disc at L4-L5, and radiculopathy of the lower extremities secondary to herniated disc.  

In a September 2007 VA examination, the Veteran was diagnosed with back sprain, secondary to degenerative joint disease of the lumbar spine.  The examiner opined that the current diagnostic impression for the lumbar spine "linked to the low back [complaints] noted in chronological medical record were finding with negative X-ray of the [Veteran]."  The Board notes the September 2007 VA examiner's opinion is unclear overall.  

In a September 2009 VA examination, the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The examiner opined that the degenerative disc disease of the lumbar spine was less likely than not related to the 1969 incident of low back pain while in the military.  He explained that, on review of the claims file and the service treatment reports, it was found that the Veteran complained of low back pain in 1969 and complained again in December and again in June.  The examiner also noted there were no other complaints in the Veteran's military medical records and no known injuries noted.  He found that it appeared that the pain in December was attributed to the Veteran's weight, which was 224 pounds at the time, however, his weight in June was recorded at 197 pounds.  The examiner noted that the next available documented complaint of back pain was in 1998 and the imaging studies were normal at that time.  

In an October 2005 lay statement, the Veteran's mother-in-law reported that she had known him since 1987 when he married her daughter, at which time he began to have difficulties with his back.  She also reported that, later in 1988 or 1989, he began to have "bouts with his legs" in which he would lose feeling in them.  Finally she stated that, each year, his back and legs had gotten worse.  In an October 2009 lay statement, the Veteran's ex-wife reported that she was married to the Veteran from August 1969 to February 1987.  She stated that he did not have any trouble with his back or legs until after his basic training in the U.S. Air Force.  She also reported that, once they were married, she had to massage his back and knees at night.  In a July 2006 VA outpatient treatment report, the Veteran reported that the onset of pain of the lower back with numbness in the lower extremities was from when he fell in 1969 and the pain had been progressively getting worse.  The Board finds that these lay statements regarding the onset of back and leg pain in service and symptoms of back pain and leg numbness since active service are competent evidence of a continuity of symptoms since his active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, the Board finds that the September 2007 and September 2009 VA examiners' opinions are inadequate.  In this regard, the Board points out that the September 2007 VA examiner's opinion is unclear overall, such that the meaning of the examiner's explanation cannot be ascertained.  The Board also observes, that the September 2009 VA examiner's opinion is incomplete and based upon inaccurate facts in the record.  In particular the September 2009 VA examiner notes that the Veteran complained of low back pain in 1969 in December and June and there were no other complaints in the Veteran's military medical records and no known injuries noted.  Contrary to these observations, the Board notes that the service treatment reports reflect that the Veteran sustained injuries resulting from a fall in January 1969 mainly to the right leg, he was treated for low back pain in May 1969 and June 1969, the February 1972 separation examination and report of medical history note back pain in 1969 with occasional recurrence that was treated with rest with no complications and no sequelae, and the Veteran noted a history of recurrent back pain in the July 1976 report of medical history upon separation from service.  In addition, the September 2009 VA examiner also noted that the next available documented complaint of back pain after service was in 1998 and the imaging studies were normal at that time.  In this case, the examiner failed to consider the private medical evaluations performed in connection with the Veteran's employment from January 1977 which revealed findings of a normal back except for chronic pain and from September 1977, in which the Veteran was advised to avoid lifting or similar exertion in excess of 100 pounds at any time, 75 pounds occasionally, and 50 pounds frequently.  Moreover, the September 2009 VA examiner failed to consider the competent lay statements from the Veteran, his ex-wife, and his mother-in-law regarding the onset of back and leg pain in service and symptoms of back and leg pain since active service.  

Based on the foregoing, the Board finds that an adequate VA etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current degenerative disc disease of the lumbar spine and herniated disc at L4-5 had its onset in service or was otherwise related to service.  McLendon, 20 Vet. App. 79; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

With respect to the Veteran's claim for service connection for a right leg condition, the Board finds that a remand for a VA examination with an opinion is necessary for the following reasons.  

The Board notes that where a veteran's service-connected disability causes an increase in a nonservice-connected disability, the veteran is entitled to service connection for that incremental increase in severity attributable to the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

In this case, the Veteran's service treatment reports reflect that he sustained an injury to the right leg from a fall in January 1969, diagnosed as strain.  Subsequent service treatment records are absent of any findings or complaints of a right leg condition throughout the Veteran's active service.  

Private medical evaluations performed in connection with the Veteran's employment from January 1977 to September 1978 reflect that in September 1977, the Veteran was advised to avoid lifting or similar exertion in excess of 100 pounds at any time, 75 pounds occasionally, and 50 pounds frequently.  

Private medical records from August 1990 to February 1999 and VA outpatient treatment reports from December 1998 to October 2009 reflect that the Veteran reported a history of right knee problems in a March 1995 private treatment report.  Thereafter, in a March 1996 private medical record, he was treated for right knee pain.  In an April 1998 private treatment report, the Veteran complained of occasional numbness in his legs.  In May 1998, private electromyography (EMG) and nerve conduction velocity (NCV) reports revealed findings of the lower extremities within normal limits, although a diminution of amplitude in the peroneal nerve was noted in the right lower extremity and attributed to the girth of the right leg.  In July 1998, the Veteran complained of losing sensation in the legs and was diagnosed with peripheral neuropathy of the lower extremities.  In a December 1998 VA outpatient treatment report, the Veteran was diagnosed with lumbar disc disease with radiculopathy, bilaterally.  Subsequent VA medical records reflect that he was treated for and diagnosed with tingling and numbness in the lower extremities, peripheral neuropathy of undetermined etiology, and meralgia paresthetica.  

In August 2005 VA examinations of the spine, peripheral nerves and right knee, the Veteran was diagnosed with right knee sprain and radiculopathy of the lower extremities, secondary to herniated disc.  

SSA medical evaluations from July 2006 to August 2006 reflected diagnoses of knee pain and osteoarthritis of the knees.  

In a September 2007 VA examination, the Veteran was diagnosed with peripheral nerve disease.  The examiner opined that meralgia paresthetica and peripheral neuropathy were less likely than not caused by or a result of lumbar sprain.  

In a September 2009 VA examination, the Veteran was diagnosed with meralgia paresthetica of the right and left lower extremities.  The examiner found these disabilities were less likely than not secondary to the Veteran's lumbar spine condition, explaining that the distribution of numbness of the anterolateral thighs was classic for meralgia paresthetica and it did not follow a specific dermatomal pattern from the back.  He found that the condition involved the lateral cutaneous femoral nerves and was often bilateral and was not caused by degenerative disc  disease.  The examiner also noted that the NCV study in 1998 was normal for paralumbar nerve testing, the femoral nerve was not tested, and at the same time a magnetic resonance imaging (MRI) of the lumbar spine was normal as well.  

As noted above, Board finds that the lay statements from the Veteran, his ex-wife and his mother-in-law regarding the onset of back and leg pain in service and symptoms of back and leg pain since active service are competent evidence of a continuity of symptoms since his active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the VA examiners' opinions above did not address the diagnosis of right knee sprain in the August 2005 VA examination, the diagnosis of radiculopathy of the lower extremities secondary to herniated disc, or the diagnosis of right knee osteoarthritis in the August 2006 SSA medical evaluation.  As such, the diagnoses and opinions furnished by the VA examiners were limited only to the neurological diagnoses of the right leg.  These opinions also did not consider the competent lay statements regarding a continuity of symptoms since the Veteran's active service.  Moreover, the September 2007 and September 2009 VA examiners' opinions did not address whether any diagnosed right leg condition was aggravated by the Veteran's lumbar spine disability.  In light of these facts, the Board finds that a thorough VA etiology opinion is required to facilitate appellate review.  Therefore, the Veteran should be afforded a VA examination to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right leg condition, to include all related diagnoses, had its onset in service or was otherwise related to service, or whether any currently diagnosed right leg condition is related to or was otherwise aggravated by the Veteran's lumbar spine disability.  Id.; see McLendon, 20 Vet. App. 79; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should arrange for the claims file to be forwarded to the VA examiner who performed the September 2009 VA examination of the spine, to review the claims file and provide the opinions as requested below.  The claims file, to include a copy of this remand, must be made available to the examiner for review before the examination.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  In particular, the examiner should review a copy of this remand, the service treatment reports,  the January 1977 and September 1977 private medical evaluations, and the lay statements by the Veteran's ex-wife and mother-in-law.  (Please note:  the lay statements of record are competent evidence of a continuity of the Veteran's back pain symptoms since his active service).  

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current degenerative disc disease of the lumbar spine and herniated disc at L4-5:  (1) was incurred during the Veteran's period of active service from December 1968 to September 1976 (to include as due to the Veteran's exogenous obesity noted in the service records); or (2) is otherwise related to or was caused by the Veteran's active service.  Please explain the reasons for the conclusion reached.  

In providing the opinion, the VA examiner is asked to address the inaccuracies in the September 2009 VA examination opinion as noted above in the body of this remand.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

2.  The AMC/RO should arrange for a VA examination of the Veteran to address the etiology of any currently diagnosed right leg condition, including both musculoskeletal and neurological deficits of the right leg.  The claims file, to include a copy of this remand, must be made available to the examiner for review before the examination.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  All relevant testing should be performed.  Please note:  the lay statements of record are competent evidence of a continuity of the Veteran's leg symptoms since his active service.  

The examiner is asked to answer the following:  

(a).  Does the Veteran have a current right leg condition, to include musculoskeletal and/or neurological conditions?  If so, please list the diagnosis/diagnoses.  The examiner should also note any prior diagnoses of the right leg made in the record which are supported by his/her examination.  

(b).  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right leg condition:  (1) was incurred in or is otherwise related to service; (2) is proximately due to or the result of his lumbar spine disability; or (3) was aggravated or permanently worsened beyond the natural progression of the right leg condition by his lumbar spine disability.  

If it is determined that the Veteran's right leg condition was aggravated by his lumbar spine disability, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  Please explain the reasons for the conclusion reached.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011). 

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


